Citation Nr: 1638158	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, assigning it a 10 percent disability rating, effective February 8, 2010.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

Throughout the appeal, the Veteran has exhibited no worse than Level III hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Pursuant to the March 2014 Board remand, the Veteran's updated VA treatment records issued from the Fayetteville VA Medical Center (VAMC), and dated from 2010 to 2014, have since been retrieved and associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As discussed above, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge in December 2011.  At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the nature and extent of the Veteran's claimed disability.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Pursuant to the March 2014 remand, the VA afforded the Veteran a relevant VA audiological examination in May 2014.  The Veteran was also afforded a VA examination in connection to his claimed disorder in April 2010.  Here, the Board finds that, collectively, the VA examinations obtained in this case are adequate, as they were predicated on audiological examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The medical examination reports and opinions, along with his VA and service treatment records generated during the relevant time period, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015).  As such, the Board finds that VA's duty to assist with respect to obtaining another VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2015); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination in April 2010.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 35, 35, 50 and 60 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 35, 40, 70 and 70.  The average pure tone threshold was 45 in the right ear and 54 in the left.  Using the Maryland CNC test, speech recognition ability was 80 percent in both ears.  The results of the April 2010 examination correspond to Level III hearing in the right ear, and Level IV hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a 10 percent disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the April 2010 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned 10 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

VA treatment records dated from 2009 to 2014 reflect that the Veteran was fitted for hearing aids in January 2010, and continued to receive follow-up treatment for his hearing loss, as well as treatment to ensure his hearing aids were fitted properly throughout the years.  

Pursuant to the March 2014 Board remand, the Veteran underwent another VA audiological evaluation in May 2014.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 25, 25, 45, and 60 and left ear auditory thresholds in the same frequencies as 20, 35, 65 and 60.  The average pure tone threshold was 39 in the right ear and 45 in the left.  Speech recognition ability was 92 percent in the right ear and 76 percent in the left ear.  The results of the May 2014 examination correspond to Level I hearing in the right ear, and Level III hearing in the left ear.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether an evaluation in excess of 10 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the May 2014 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the 10 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on these results, the Board concludes that an initial evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.  Indeed the audiometric findings reflect an improvement in the Veteran's hearing loss.  It is apparent that the assigned 10 percent disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is the most favorable rating and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. at 349.

The above determination is based upon consideration of applicable rating provisions.  In addition, the May 2014 VA examination report specifically addressed the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  During this evaluation, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss in both ears.  When asked whether the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, the examiner marked that it did.  The Veteran stated that he was self-employed as a drywall finisher, and due to his limited hearing, sounds came across muffled to him.  The examiner noted that the Veteran's hearing was within the normal range in the right ear at 2000 Hertz (a frequency critical to speech understanding), and he had moderate to severe high frequency hearing loss at a range above 2000 Hertz.  The examiner also noted that the Veteran exhibited a mild hearing loss at 2000 Hertz in the left ear, and moderately-severe to severe high frequency hearing loss at frequencies above 2000 Hertz.  

With regard to his situations of greatest difficulty, the Veteran stated that his clients always have to repeat their questions and instructions to him.  He also stated that he cannot hear during phone conversations, he has to ask his grandchildren to repeat what is being said in conversation, and he cannot hear when his wife calls out to him.  The examiner recommended a number of measures the Veteran could take to help him in these situations, and specifically noted that the Veteran would benefit from appropriately fit amplification and controlled background noise that was either reduced or eliminated by selecting an appropriate listening environment.  The examiner also noted that the Veteran would benefit by locating himself at a normal listening distance from the speaker, and from visual cues, to include being able to see the speaker's face.  According to the examiner, even with the use of his hearing aids, the Veteran would not be able to understand conversations taking place at a distance, such as from another room and, thus, he would benefit from conversations taking place at a normal conversational distance with the added help of being able to see the speaker's face.  With regard to his problems hearing phone conversations, the examiner noted that the Veteran may need to utilize a telephone with volume control, and he could also benefit from wireless accessories used in conjunction with appropriately fit amplification which could assist him with his phone conversations.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations; however, despite the difficulties experienced by the Veteran when it comes to hearing his family members and clients when they are speaking to him, there is nothing in the record to show that he experiences difficulty carrying out and performing his activities of daily living, as a result of his hearing loss.  Also, the examiner recommended several attainable courses of action the Veteran could take to help improve his hearing during these situations.  Furthermore, although the May 2014 examiner noted that the Veteran's hearing loss impacts his ability to work, she did not state or conclude that his hearing disability had a significant effect on his ability to maintain his employment.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants an initial rating in excess of the 10 percent rating assigned.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that an initial rating in excess of 10 percent is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The rating criteria for hearing loss is based on a claimant's hearing acuity.  An evaluation in excess of the assigned rating is provided for manifestations of the service-connected hearing loss, but the evidence reflects that those manifestations are not present in this case.  Essentially, the Veteran reports that his hearing acuity is poor and that he has poor word recognition.  As noted above, the Veteran primarily complains that his hearing impairment affects his ability to understand speech and hear conversations over the telephone and in person.  The rating criteria for hearing loss, however, is based on the Veteran's actual hearing acuity, and his symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, which accounts for both auditory thresholds and word recognition.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's hearing loss.  The Veteran is currently self-employed as a drywall finisher.  The Board acknowledges the May 2014 VA examination report wherein the examiner found that the Veteran's hearing loss impacts his ability to work.  However, although he reported to have difficulty hearing and commented that his clients frequently have to repeat themselves when speaking to him, the Veteran did not report significant difficulties performing his occupational duties, and he has never indicated that he is unable to maintain this employment due to his hearing impairment.  While acknowledging the possible effects on his employment, there is no indication that his hearing loss has a significant effect on his employment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain his employment as a result of his hearing loss.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for hearing loss, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


